UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7391


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARTIN F. SALAZAR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:06-cr-00123-MBS-1)


Submitted:   March 19, 2010                 Decided:   April 8, 2010


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Martin F. Salazar, Appellant Pro Se. Dean A. Eichelberger,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Martin F. Salazar appeals the denial of his motion for

a new trial.          In criminal cases, the defendant must file the

notice of appeal within ten days after the entry of judgment.

Fed. R. App. P. 4(b)(1)(A). *             With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.     Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

             The district court entered its order on June 29, 2009.

The ten-day appeal period expired on July 14.                     See Fed. R. App.

P.   26(a)(2)    (providing      “intermediate          Saturdays,     Sundays,      and

legal     holidays”    are   excluded     when       time    period   is    less   than

eleven days).         The thirty-day excusable neglect period expired

on August 13.          On July 24, Salazar filed a document entitled

“Motion to Appeal and Request for Extension to File Appeal.”                          He

stated that he did not receive the court’s order until July 8,

2009,     and   that     legal   services        were       not   available.         His

certificate     of     service   stated       that    he    mailed    his   notice   of

appeal on July 22.


      *
       Because Salazar’s notice of appeal was filed before the
December 2009 Amendments to the Federal Rules of Appellate
Procedure, we evaluate the timeliness of his appeal under the
rules in effect when he filed his notice of appeal.



                                          2
            Thus, while Salazar’s notice of appeal was not filed

within    the    ten-day     appeal   period,   it    was   filed    during   the

thirty-day extension period.           In addition, in Salazar’s notice

of appeal, he explicitly requested an extension of time.                      The

district court did not rule on this motion.

            Because Salazar filed his notice of appeal within the

excusable neglect period and requested an extension of time, we

remand the case to the district court for the court to determine

whether    Salazar     has    shown   excusable      neglect    or   good   cause

warranting      an   extension   of   the   ten-day    appeal    period.      The

record, as supplemented, will then be returned to this court for

further consideration.

                                                                        REMANDED




                                        3